Citation Nr: 1122130	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include PTSD, to include as secondary to a service-connected tinnitus.

2.  Entitlement to service connection for a respiratory disorder, to include as residuals of pneumonia.

3.  Entitlement to an initial compensable rating for pilonidal cyst.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.  His service is shown to have been non-combat service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

As will be discussed below, the Board has recharacterized the issue regarding entitlement to service connection for respiratory disorder to be on a de novo basis rather than based on new and material evidence submitted to reopen a previously denied claim.  

In regard to the claim for entitlement to service connection for PTSD, although there was a prior denial for service connection for a "nervous condition" in an unappealed rating in January 2004, the PTSD claim has not been previously adjudicated, nor has the issue been adjudicated on a secondary basis (which has been raised by the Veteran.)  Thus this matter is to be adjudicated on a de novo basis.  The Board notes that the Veteran's representative has alluded to the possibility of a separate "psychiatric condition" for which service connection should be granted, by separately listing this as an issue in the April 2011 brief.  Although the RO had characterized the matter as service connection for PTSD, the Board has characterized the matter as an issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, in order to broaden the scope of the disability on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In regard to the respiratory disorder, a claim for entitlement to service connection for this disorder was previously denied in the unappealed rating from January 2004.  Thereafter, in conjunction with the claim to reopen, the Veteran submitted photocopies of service treatment records in April 2007, the bulk of which were either duplicative or irrelevant to the claim, but included a report of medical history filled out in August 1967 along with his pre-induction examination.  This was not previously of record at the time of the January 2004 denial, and includes information regarding a pre-existing asthma that is pertinent to this claim.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Therefore, the Board has recharacterized the issue on appeal involving the respiratory disorder, as entitlement to service connection for a respiratory disorder, to include as residuals of pneumonia on a de novo basis.

In February 2011, the Veteran submitted a statement with attached documents alleging this was "in support of my claim for Compensation for an Earlier Effective Date of Claim."  He attached a copy of a September 2006 Board decision, wherein it denied the Veteran's claim for entitlement to an effective date prior to August 19, 1995, for tinnitus.  That Board decision is final.  The Veteran has three choices regarding this claim.  He can: (1) file a new claim with the RO for entitlement to an earlier effective date for the award of service connection for tinnitus; (2) file a claim directly to the Board for reconsideration of the September 2006 Board decision under the provisions of 38 C.F.R. § 20.1000 (2010) or (3) file a claim directly to the Board alleging clear and unmistakable error in the September 2006 Board decision under the provisions of 38 C.F.R. § 20.1400 (2010).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand all appealed issues to ensure proper development and adjudication of this appeal.  The Veteran's representative is noted to have argued that further development and examination of all the issues is needed, and the Board agrees for the following reasons.

In regard to the claim for entitlement to service connection for PTSD, the RO's attempts to develop and adjudicate this claim have been focused on the claimed stressor of the Veteran having allegedly participated in a combat training exercise that included a simulated attack on a village, and which the Veteran mistakenly believed was an actual attack using live ammunition.  He indicated that the explosions and gunfire resulted in his hearing loss (for which he is service connected).  The service department records show that in March 1968, he was restricted from any service involving exposure to noise from weaponry due to hearing problems, and he served as a general draftsman.  

The development which included contacting the JSRRC, with negative response obtained in December 2008, has thus far failed to confirm such a claimed stressor took place.  However, the Veteran is also noted to report two other stressors, to include that of the combat related deaths of four individuals from his neighborhood who were drafted with him.  He also alleged that while he was hospitalized in service with pneumonia, he witnessed soldiers who were severely burned and disfigured.  No actions by the RO to attempt to further verify these stressors have been taken.  

Furthermore the Board notes that while the Veteran has raised the possibility of his psychiatric disability or disabilities preexisting service, as well as possibly being secondary to his service-connected tinnitus, the RO has yet to fully discuss the laws and regulations governing secondary service connection to include consideration of 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).  Specifically, the Veteran has alleged service connection for a psychiatric disorder, including PTSD as secondary to his service-connected tinnitus, which the RO has failed to adjudicate, despite sending a VCAA letter that addresses the secondary matter in January 2008.  On remand the RO must ensure that development and adjudication include proper consideration of the psychiatric disorder/PTSD claim on a secondary basis.  

Likewise the RO did not fully address aggravation of a preexisting condition in adjudicating the psychiatric claim (although it did so when discussing the respiratory disorder).  In this regard, the service treatment records are significant for the Veteran citing problems with nervousness on the report of medical history from the August 1967 pre-induction examination.  Thus any supplemental statement of the case should include a discussion of the question of aggravation of a preexisting psychiatric condition manifested as nervousness, in considering any additional evidence developed on remand.  

In view of the foregoing, the Board finds that further development is necessary not only to verify the claimed PTSD stressors, but to also provide a VA examination that not only addresses the question of aggravation of a possible preexisting psychiatric disorder (described as nervousness in the August 1967 report of medical history), and also to address the question of whether any psychiatric disorder is being caused or aggravated by his service-connected tinnitus.

In regard to the respiratory disorder, consideration of this matter must include consideration of the total evidence now before the VA, to include the August 1967 report of medical history not previously considered in January 2004, as well as evidence showing the Veteran to now have chronic obstructive pulmonary disease (COPD).  The Board further notes that the earlier rating of January 2004 stated that there was no evidence of any respiratory disorder treated in service, despite the fact that the service treatment records clearly show he was treated repeatedly for upper respiratory infections, as well as for pneumonia in service.  The VA examination of July 2003 which addressed this matter was done without review of the claims folder.  In view of the foregoing, a VA examination should be scheduled that includes review of the complete records in the claims folder.   

In regard to the issue of entitlement to an initial compensable rating for a pilonidal cyst, the Veteran has alleged that the disability has worsened.  Thus, a new examination will be scheduled.  

Finally, the Veteran appears to report having filed a claim for Social Security disability benefits, as he wrote over the findings of a July 2003 VA psychiatric examination submitted in an envelope in April 2007 "see Social SS-frequently unemployed, government subsidies."  Thus an attempt should be made to obtain any records in conjunction with a claim for Social Security disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social Security Administration a copy of any decision that was made on a claim for Social Security disability benefits, as well as the medical records relied upon concerning any determination rendered.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if the records are not available.

2.  The AOJ should again request from the Veteran a comprehensive and detailed statement regarding all the stressors he claims to have had in service.  The Veteran's statement should provide specific details of the incidents, including the combat-related deaths of four individuals from his neighborhood who were drafted with him, of witnessing soldiers who were severely burned and disfigured while he was hospitalized for pneumonia, and any further information he may have in regard to his simulated combat training.  He should provide details such as dates, locations, detailed descriptions, and identifying information concerning any other individuals involved, including their names, ranks, units of assignment, or any other identifying details.  The Veteran should be advised that this information is vitally necessary in order to obtain supportive evidence, and that he must be as specific as possible, because without such detailed information, an adequate search for verifying data cannot be conducted.

3.  Following receipt of the aforementioned information, the AOJ should review the file, and prepare a summary of the Veteran's claimed stressors.  The AOJ should provide copies of pertinent parts of the Veteran's personnel records which are in the claims folder.  The JSRRC should be requested to conduct a search of all of the available and appropriate sources, and provide any pertinent information, including unit histories and morning reports for the Veteran's unit of assignment, which might corroborate the above claimed stressors which the Veteran claims resulted in PTSD.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.

4.  The AOJ should request the Veteran to provide information about his medical treatment for all his claimed disorders currently on appeal and after obtaining necessary authorization, attempt to obtain the records of all VA and/or private medical treatment for his claimed psychiatric and respiratory disorders from the date of discharge from service to the present time, and of treatment for his pilonidal cyst since August 2008.  If the above-mentioned records are not available, that fact should be entered in the claims file.  

5.  Thereafter following completion of the above, the AOJ should schedule a VA examination to address the nature and etiology of the claimed psychiatric disorder.  The examination should be conducted by an appropriate specialist.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiners prior and pursuant to conduction and completion of the examination, and the examination reports must be annotated in this regard.  After examining the Veteran and reviewing the evidence, to include any additional evidence obtained from the above development tending to prove or disprove the validity of the claimed stressors, the examiner must determine the nature, severity, and etiology of any psychiatric disorder(s) present, to include PTSD.  The examiner should provide an opinion on the following:

   (a) Does the Veteran have a diagnosis of PTSD?
   
(b) If PTSD is diagnosed, the examiner MUST identify the stressor(s) supporting the diagnosis of PTSD.  In identifying any claimed stressor(s) the examiner should independently review the entire record.  After consideration of these stressors, the examiner should explain whether they satisfy the criteria to support a diagnosis of PTSD;

(c) If PTSD is not diagnosed, the examiner should determine whether there are additional psychiatric disorders, and if so, the examiner should opine as to whether any such disorder(s) is/are related to service, to include any incident shown therein, or if preexisting service, was/were aggravated thereby.  In addressing the question of aggravation, the examiner must address the service treatment records that include a history of nervousness prior to service.  

(d) If any psychiatric disorder diagnosed is not shown to preexist service or otherwise incurred in service, the examiner should also state whether it is at least as likely as not that such disorder(s) is caused, or aggravated, by his service-connected tinnitus.

The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric diagnoses.  The report of the examination should include a complete rationale for all opinions.

6.  After the completion of instructions 1 - 4, the AOJ should schedule the Veteran for a respiratory disorders examination to determine the nature and etiology of the Veteran's claimed respiratory disorder.  The examination should be conducted by an appropriate specialist to determine whether any claimed disabilities involving respiratory system are due to or aggravated by service.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination reports must be annotated in this regard.  The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence, etiology and onset of his claimed respiratory disorder.  The examiner should obtain a history of the Veteran's past smoking habits.  The examiner is requested to provide an opinion as to (1) whether the Veteran has a current disability or disabilities involving the respiratory system; (2) whether any diagnosed disability involving the respiratory system is at least as likely as not to have begun in service; and (3) whether any preexisting respiratory system disorder was permanently aggravated/increased in disability during his service.  In answering these question, the examiner must address the service treatment records showing a history of asthma noted prior to service, as well as the URI's and pneumonia treated in service.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

7.  Following completion of instructions 1 - 4, the AOJ should also schedule the Veteran for a VA examination(s),to address the severity of the Veteran's service- connected pilonidal cyst.  The claims file should be made available to the examiner(s) for review of the pertinent evidence in conjunction with the examination.  Any further indicated special studies should be conducted.  In doing so, the examiner should record pertinent medical complaints, symptoms, and clinical findings in accordance with the latest AMIE worksheet for rating disorders of the skin.  The examiner also should comment on the functional limitations caused by the Veteran's service-connected pilonidal cyst.  It is requested that the examiner comment on the nature and severity of the scar from this as per the AMIE criteria for rating scars other than the head, face and neck.  The examiner should indicate the nature of the scarring and expressly give the extent of scarring in square inches or centimeters, should indicate whether the Veteran's scarring is unstable (that is, frequent loss of covering of skin over the scar), deep, superficial (that is, not associated with underlying tissue damage), or tender and/or painful on objective demonstration, and whether the scarring results in weakness, limits the function of, or causes limited motion of, the affected part, in accordance with the latest AMIE worksheet for rating disorders of the skin.  

8.  After completion of the above, the AOJ should readjudicate the Veteran's claims, including any additional evidence obtained by the AOJ on remand.  The AOJ may want to address the Veteran's credibility.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case, which includes the provisions of 38 C.F.R. § 3.310 regarding the secondary service connection issue, and discusses the pertinent regulations for the preexisting issues, and be afforded an opportunity to respond before the case is returned to the Board for further review.

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  The Veteran is advised that failure to cooperate by reporting for examination may result in the denial of the claims.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

